DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #222d and #750 (see objections to the specification below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0040] recites “parachute module 140” in lines 10 and 14.  The communications module is reference character 140, while the parachute module is reference character 150.

Paragraph [0045] recites “bobbin pill 222d”.  The examiner believes this should be bobbin pill 220d.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 1 and 14 recite ‘the retaining component configured in a first state to have a rigid characteristic and to hold the first portion to the second portion, the retaining component configured in the second state to lose it rigid characteristic upon exposure to liquid water”.  It is unclear to the examiner what differentiates the configuration of the retaining component in the first state and the configuration of the retaining component in the second state.  The examiner understands the bobbin pill is water soluble and dissolves or softens when exposed to water, however the configuration of the retaining component is the same in both states and the transition from the first state to the second state occurs upon exposure of the retaining component to water.  The examiner suggests clearly claiming such transition from the first state to the second state when exposed to water in the independent claims.  If the applicant does not wish to follow this recommendation the applicant must 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 14-16, 18, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnett, US 10638742.  Barnett discloses an apparatus comprising a first portion (14); a second portion (12); and a retaining component (18) disposed within the second portion, the retaining component having a first state and a second state, the retaining component configured in the first state to have a rigid characteristic and to hold the first portion to the second portion, the retaining component configured in the second state to lose its rigid characteristic upon exposure to liquid water and to free the first portion from the second portion, and a spring (24) disposed between the first portion and the second portion, the spring configured to push the first portion away from the second portion in response to the retaining component transitioning from the first state to the second state.  Barnett further discloses a fastener (20) having a head (20a) .
Regarding claim 6: Barnett discloses multiple cap and valve structures to prevent rain water from reaching the retaining component.  Simply holding the device of Barnett with the cap downward meets the functional limitation of claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are under 35 U.S.C. 103 as being unpatentable over Sutliff et al., US 3910457 in view of Barnett.  Sutliff teaches the necessity for separating a parachute module from a life vest of an airman who has ejected from a disabled aircraft.  The release mechanism of Sutliff relies on electronic activation and a self-contained power source with a shelf life of 5-10 years.  Substituting the release mechanism disclosed by Barnett provides a low cost, replaceable release mechanism that has an indefinite shelf life.  It would have been obvious to one of ordinary skill in the art before 
Allowable Subject Matter
Claims 8-13 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10994818 discloses a similar water soluble release mechanism as disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617